DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant's election with traverse of Group I: Claims 1, 2, 4 and 6-12 in the reply filed on 21 JANUARY 2022 is acknowledged.  The traversal is on the ground(s) that the claim have a common technical feature is not suggested by the CHEN reference have been fully considered ad persuasive.  The restriction on 26 NOVEMBER 2021 is withdrawn.  
Current pending claims are Claims 1, 2, 4 and 6-20.  
Status of Claims
Pending claims are Claims 1, 2, 4 and 6-20 and are considered on the merits below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 SEPTEMBER 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 05 AUGSUT 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 21 JANUARY 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10, 15, 16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the interval of the same" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is believed that the phase should be "the interval of a same"
Claim 8 recites the limitation "the droplet" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the droplet" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the droplet" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the droplet" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the interval" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the contact angle" in line 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the contact angle" in line 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the claims mentioned, in all of the last lines there is the phrase ‘applying period as the smaller a detected contact angle is, the lower the frequency is’ or a variation of it.  The phrase ‘as the smaller a detected contact angle is, the lower (longer/shorter)’ is awkward and the Examiner is unsure of what this phrase is supposed to say.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HONG, Three-dimensional digital microfluidic manipulation of droplets in oil medium, Scientific Reports | 5:10685 | DOI: 10.1038/srep10685.  
Applicant’s invention is drawn towards a method. 
Regarding Claim 1, the HONG reference discloses a driving method for a digital microfluidic chip, the digital microfluidic chip including a first electrode and a second electrode that are adjacent, the driving method comprising: applying a first driving signal to the first electrode and a second driving signal to the second electrode, controlling an applying period of the first driving signal and an applying period of the second driving signal are mutually staggered, wherein a total time length of the applying period of the first driving signal is less than a total time length of the applying period of the second driving signal, abstract, page 3-4, Three-dimensional droplet manipulation, Figure 3, 4.
Additional Disclosures Included are: Claim 2: wherein the driving method according to claim 1, wherein a frequency of the first driving signal is less than or equal to a frequency of the second driving signal, page 3-4, Three-dimensional droplet manipulation.; Claim 4: wherein the driving method according to claim 1, wherein the applying period of the first driving signal includes one continuous first period or a plurality of second periods separated from each other by an interval, page 3-4, Three-dimensional droplet manipulation.; Claim 13: wherein disclosed is a driving system for driving a digital microfluidic chip according to a driving method of claim 1, the digital microfluidic chip, including a first electrode and a second electrode that are adjacent, the system comprising: a driving signal generating device configured to generate a first driving signal for the first electrode and a second driving signal for the second electrode; and a controller configured to control applying of the first driving signal to the first electrode and the second driving Claim 18: wherein disclosed is a driving method for a digital microfluidic chip, the digital microfluidic chip including a first electrode and a second electrode for controlling the movement of a droplet, the driving method comprising: applying a first driving signal to the first electrode during an applying period of the first driving signal; applying a second driving signal to the second electrode during an applying period of the second driving signal; wherein the first driving signal and second driving signal are determined based on the contact angle of the droplet, wherein a total time length of the applying period of the first driving signal is less than a total time length of the applying period of the second driving signal, page 3-4, Three-dimensional droplet manipulation, Figure 3, 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over HONG.
Regarding Claim 6 and 7, the HONG reference discloses the claimed invention, but is silent in regards to wherein the time interval length of the periods of time where a signal is applied is specified. 
However, as seen in Figure 3 of the HONG reference the actuation and manipulation of the droplet through the device is based on the voltage and time a signal is applied in each of the movements in Figure 3(a)-(e). 
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify the time length of the applying period to be those recited in Claims 6 and 7 to control the manipulation of the droplet including mixing.  
Allowable Subject Matter
Claims  8-12, 14, 15, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In Claims 8-11, 15, 19 and 20 there is a mention of detecting a contact angle of the droplet.  While HONG mentions contact angle in the text of the document, it does not discloses detecting a contact angle and performing other steps in regards to the detected contact angle.  
In addition, as recited in Claim 12, there is no mention of modifying the dielectric layer of the overall device and as recited in Claims 14 and 17, there are no mention of a switching device or timer.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797